Citation Nr: 0508735	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  97-33 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a compensable rating for folliculitis of 
the face.

3.  Entitlement to a compensable initial rating for bilateral 
pes planus for the period from April 11, 1996, to July 13, 
1998.

4.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus for the period from July 14, 1998, 
forward.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law




ATTORNEY FOR THE BOARD

S. Higgs, Counsel    


INTRODUCTION

The veteran served on active duty from April 1975 to November 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that rating decision the RO denied a 
compensable rating for folliculitis of the face; granted 
service connection for bilateral pes planus and assigned a 
noncompensable rating; and found that new and material 
evidence had not been received to reopen a claim for service 
connection for a low back disability.  In June 1999, the RO 
increased the rating for bilateral pes planus to 30 percent, 
but only effective from July 14, 1998, forward.  In an 
October 1999 Board decision and remand of this case, the 
Board found that new and material evidence had been received 
to reopen the claim for service connection for a low back 
disability, and remanded the claim for further development.  
The veteran has continued his appeal as to all issues.

In a December 2004 letter to the RO, the veteran's 
representative raised the issues of increased ratings for 
chondromalacia of the knees with degenerative joint disease, 
a right ankle strain associated with pes planus, and a left 
ankle strain associated with pes planus.  These issues are 
referred to the RO for appropriate action.

The issues listed on the title page, which are currently on 
appeal to the Board, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 




REMAND

With respect to the issue of service connection for a low 
back disability, the Board notes at the outset that the 
veteran's representative has expressed strong dissatisfaction 
with the most recent opinions obtained by VA.  The record 
shows that the RO has obtained two reports of VA examinations 
and opinions, the first dated in April 1999 and the second 
dated in June 2001.  Both examinations were conducted by the 
same VA clinician and can be construed as going against the 
veteran's claim that his low back disability was caused by 
his service-connected pes planus.  However, the Board is in 
agreement with the veteran's representative in finding that 
both examinations place undue emphasis on the examiner's 
opinion that the veteran's service-connected pes planus arose 
during childhood rather than during his period of active 
service.  For example, the June 2001 report states that the 
low back condition is "not related to any disorder 
originated in the service nor aggravated either," and in 
turn that the veteran's severe bilateral pes planus 
"apparently had origin in childhood."  The onset date of 
pes planus is not at issue; service connection for the 
veteran's bilateral foot disability has already been 
established.  The central question here is whether his pes 
planus caused or aggravated his low back disability.  See 38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Additionally, while the VA examiner's opinions may plausibly 
be read as opining that the veteran's pes planus has not 
caused his low back disability, no opinion has been received 
as to whether the severe service-connected pes planus has 
aggravated his current low back disability.  Id.  Moreover, 
service connection is now also in effect for disabilities of 
both knees and both ankles, so that an opinion is needed as 
to whether disabilities of the knees, ankles and pes planus 
have caused or aggravated the veteran's low back disability.  
For the foregoing reasons, the Board finds that a new VA 
examination and opinion, from a clinician other than the 
physician who conducted the April 1999 and June 2001 VA 
orthopedic examinations, is necessary for a determination on 
the matter entailment to service connection for a low back 
disability, to include as secondary to service-connected 
disabilities of the lower extremities.  See 38 U.S.C.A. 
§ 5103A(d).

Turning next to the issue of an increased rating for the 
veteran's service-connected folliculitis of the face, the 
Board notes that the most thorough VA examination of record, 
conducted in June 2001, includes a final impression of 
chronic eczema of the face since military service, an 
objective finding of folliculitis of the face, and a 
description of the veteran's condition as chronic dermatitis 
of the face.  By contrast, service connection effective from 
the date of the veteran's discharge from service was for 
"folliculitis."  Thus, there is some degree of uncertainty 
as to whether the currently diagnosed condition is the same 
as that for which service connection is in effect.  On this 
point, however, the June 2001 examiner clearly opined that 
the condition now diagnosed as eczema of the face has been 
present since service, and is consistent with the diagnosis 
of folliculitis.  While the diagnosis in the June 2001 VA 
examination report is quite thorough, the severity of the 
veteran's condition is not sufficiently described for rating 
purposes in the June 2001 examination report and is discussed 
to an even lesser degree in prior examination reports.  From 
a reading of the June 2001 report, it is not possible to 
determine whether or the extent to which the condition 
involves itching, exudation, or exfoliation, or the 
proportion of the veteran's exposed skin covered by the 
condition.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 and 
7806, as in effect both prior to August 29, 2002, and as 
revised effective August 29, 2002; 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  Additionally, the most recent VA 
examination was conducted in June 2001; the findings may no 
longer be sufficiently current for adjudication of this 
increased rating claim.  For the foregoing reasons, the Board 
finds that a new VA examination and opinion is necessary for 
a determination on the matter of entailment to a compensable 
rating for service-connected folliculitis.  See 38 U.S.C.A. 
§ 5103A(d).

As to the veteran's bilateral pes planus, records of VA 
treatment from July to September 2004 appear to indicate a 
worsening of the veteran's feet.  The veteran apparently now 
wears combination ankle braces and custom orthotics as part 
of his VA podiatric treatment.  In addition, a VA 
rheumatology referral from his podiatrist resulted in a 
diagnosis of fibromyalgia in addition to pes planus.  As a 
result, it appears that the June 2001 VA report of 
examination of the veteran's feet is no longer sufficiently 
current for rating purposes, and that clarification is 
required as to the extent to which the veteran's current 
disability of the feet is attributable to his service-
connected pes planus.  Additionally, the reports of 
examinations currently of record do not address many of the 
applicable criteria for rating of pes planus, and in 
particular omit discussion of some of the criteria for the 
next higher available rating of 50 percent.  See 38 C.F.R. 
§ 4.87a, Diagnostic Code 5276.  For the foregoing reasons, 
the Board finds that a new VA examination and opinion is 
necessary for a determination on the matter of entitlement to 
a higher initial rating for bilateral pes planus.  See 38 
U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED for the following action:
 
1.  The RO should obtain and associate 
with the claims file all records of VA 
orthopedic, rheumatology, dermatology, 
and podiatry treatment for the period 
from September 14, 2004, to the present.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination, by 
an examiner other than the clinician who 
performed VA examinations dated in April 
1999 and June 2001, for the purpose of 
determining the current severity of his 
service-connected bilateral pes planus, 
and obtaining opinions on the following 
questions::  

(a) Whether it is at least as likely as 
not (whether there is a 50 percent or 
greater probability) that any low back 
disability that may currently be present 
began during service or is causally linked 
to any incident of service?

(b) Whether it is at least as likely as 
not that that any low back disability that 
may currently be present was caused or 
aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by the veteran's 
service-connected bilateral ankle and knee 
disabilities and/or his severe bilateral 
pes planus?  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the service medical 
records, post-service records of 
treatment, and VA examinations reports.

In determining the current severity of the 
veteran's service-connected bilateral pes 
planus, the examiner should note the 
degree of any pronation, the degree of any 
tenderness of the plantar surfaces of each 
foot; the extent of any inward 
displacement or spasm of the tendo 
achilles on manipulation; the extent to 
which the veteran's condition is improved 
by orthopedic shoes or appliances; whether 
there is any swelling present; the extent 
of any associated pain generally; the 
extent of any characteristic callosities 
observed; whether the weight bearing line 
is over or medial to the great toe; and 
the extent of any inward bowing of the 
tendo achilles.
 
To the extent that the veteran's symptoms 
may be due to fibromyalgia rather than 
service-connected pes planus, the 
examiner should provide an opinion as to 
1) whether there is a 50 percent or 
greater probability that the veteran's 
severe pes planus has caused or 
aggravated  (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) any fibromyalgia in 
the area of the feet; and 2) the extent 
to which the veteran's symptomatology 
attributable to his pes planus may be 
separated from that due to the apparently 
separate condition of fibromyalgia.  (The 
examiner is referred to VA records of 
treatment dated from July 2004 to 
September 2004 drawing the distinction 
between the veteran's fibromyalgia and 
his severe pes planus.)

If the examiner cannot provide any of the 
requested opinions without resort to pure 
speculation, he or she should so state.

3.  For the veteran's service-connected 
skin condition of the face, the examiner 
should indicate whether he or she agrees 
with the June 2001 examination report 
essentially finding that the veteran's 
current and in-service skin problems are 
properly diagnosed as chronic eczema, 
dermatitis, and folliculitis of the face 
and neck that has existed from his period 
of service to the present.  The examiner 
should provide specific findings as to 
whether and the extent to which the 
veteran's condition is productive of 
disfigurement, exfoliation, itching, and 
exudation, and the percentage of the 
veteran's exposed skin covered by his 
apparent chronic eczema, dermatitis and 
folliculitis of the face.

4.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.

5.  The RO should readjudicate the issues 
on appeal with consideration of all of 
the evidence added to the record since 
the Supplemental Statement of the Case 
(SSOC) issued in October 2004.
 
6.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the October 
2004 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals
 
